Citation Nr: 0729169	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  96-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  The propriety of the initial evaluation for post-
concussion syndrome, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1980 to October 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The increased rating issue was before the Board in March 2000 
and July 2003 when it was remanded both times for additional 
evidentiary development.  The issue was again before the 
Board in April 2007 when it was remanded to afford the 
veteran a requested hearing.  The veteran failed to report 
for a Board videoconference hearing scheduled in August 2007.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will inform the veteran if any further action is required on 
his part.  


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that the service-connected post-concussion 
syndrome is manifested, at most, by purely subjective 
complaints of headaches and memory loss.  





CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for service-connected post-concussion syndrome have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Codes 8045-9304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in March 2003, 
February 2004, and April 2004  VCAA letters informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought and the 
responsibilities of the veteran and VA in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the February 2004 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issue decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the March 2003, February 2004, and 
April 2004 VCAA letters, and was provided with notice of the 
types of evidence necessary to establish any disability 
rating and/or the effective date in February 2007 and July 
2007 letters.  The appellant's status as a veteran has never 
been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA, Social 
Security  and private records identified by the veteran have 
been obtained to the extent possible.  The veteran has been 
afforded appropriate VA examinations.  The Board finds the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal decided herein.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.


The propriety of the initial evaluation for post-concussion 
syndrome, currently evaluated as 10 percent disabling.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
cases in which a claim for a higher initial rating stems from 
an initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the 
appeal.  See generally, Fenderson v. West, 12 Vet. App. 119 
(1999).

Under Diagnostic Codes 8045-9304, a 10 percent rating is 
warranted for purely subjective complaints following trauma, 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

The Board finds that an increased rating is not warranted for 
the service-connected post-concussion syndrome.  The vast 
majority of the clinical records associated with the claims 
file include diagnoses of mental disorders (primarily 
schizophrenia) but do not indicate in any way that the 
veteran experiences any residuals of post-concussion 
syndrome.  

Several VA examinations have been conducted in order to 
determine what symptomatology is attributed to the service-
connected post-concussion syndrome.  The preponderance of 
this evidence demonstrates that the veteran does not 
currently experience any residuals of post-concussion 
syndrome.  

At the time of a January 1995 VA examination, the veteran 
reported that he was involved in a motor vehicle accident 
while in the military and felt that he had some decreased 
cognitive function since that time including problems dealing 
numbers and instructions.  A computed tomography (CT) 
examination of the head was referenced as being normal.  The 
diagnosis was that the veteran had a history of a head injury 
with some amnesia pre and post head injury.  At the time of 
the examination, the examiner could not find any physical 
evidence of a head injury but the veteran was noted to have 
significant cognitive problems which may in part have 
preceded the head injury.  

On VA examination in August 1995, the veteran reported that 
he was involved in a motor vehicle accident while on active 
duty where he was unconscious and suffered a concussion.  His 
main complaint was memory loss and migraine headaches.  The 
examiner determined that no tumor was present, there was no 
motor or sensory nerve impairment and there was no functional 
impairment of the sensory nerves.  The assessment was post 
concussion syndrome presently under treatment.  

A private psychiatric evaluation conducted in connection with 
the veteran's claim for Social Security benefits was 
performed in July 1996.  The diagnosis was chronic paranoid 
schizophrenia.  

At the time of a May 1997 mental disorders examination, the 
examiner noted that the veteran's history was difficult to 
obtain.  The veteran was underproductive in speech, vague and 
uncertain at times about his history and symptoms and the 
information provided did not always appear to be consistent 
with information contained in old records.  Mental status 
examination revealed no evidence of memory impairment.  The 
pertinent Axis I diagnosis was chronic paranoid type 
schizophrenia.  The Axis III diagnosis was post-concussion 
syndrome.  The examiner found that the veteran's current 
symptoms were consistent with a diagnosis of paranoid type 
schizophrenia rather than the post-concussion syndrome.  

On VA neurological examination in April 2002, the veteran 
reported that he started experiencing migraine headaches 
right after the in-service motor vehicle accident and that he 
now had headaches two to three times per day.  He denied 
headaches prior to the accident.  Examination revealed that 
the veteran had some difficulty recalling details including 
dates regarding his history but was otherwise accurate.  The 
assessment was that it was just as likely as not that there 
was a component of post-concussion syndrome contributing to 
the veteran's difficulties establishing and maintaining jobs 
and establishing and maintaining social relationships.  A 
persistent headache was one indication but it was more 
difficult to decide for other contributions of his 
psychiatric diagnosis schizophrenia versus traumatic injury.  
The examiner noted that the veteran needed neuropsychiatric 
testing which would help determine current and pre-injury 
mental function.  The examiner opined that the veteran did 
not describe spells which were highly characteristic of 
partial seizures although amnesia surrounding the initial 
head injury and the degree of other injuries sustained at 
that time make it a reasonable consideration.  The examiner 
determined that the veteran's level of functioning was most 
likely determined mainly by the psychiatric condition.  An 
addendum to the examination report indicates that the veteran 
failed to report for scheduled testing that was ordered.  The 
examiner noted that, in absence of the test results, it was 
as likely as not that there was post-concussive syndrome 
contributing to the veteran's difficulties but that his level 
of functioning was determined mainly by the psychiatric 
condition.  

A VA mental disorders examination was conducted in September 
2002.  Neuropsychological and personality testing revealed 
that the veteran had borderline to low average intellectual 
functioning.  Attention capacity was poor and processing 
speed was slow.  Verbal and visual memory was generally 
intact.  The veteran appeared slow to learn which was 
possibly due to a learning disability.  MMPI testing was 
considered invalid due to over-reporting and over responding.  
The Beck Depression Inventory testing was also found to be 
invalid due to the veteran's extremely high endorsement of 
depressive symptoms at a severe to catastrophic level.  The 
physician who performed the testing concluded that, while it 
was possible that post-concussive syndrome plays some small 
role in the veteran's complaints of headaches, the overall 
level of functioning was most likely related to his 
psychiatric problems.  The veteran's substance abuse history 
might also play a role in the veteran's cognitive 
functioning.  The pertinent Axis I diagnosis was chronic 
paranoid type schizophrenia.  The examiner summarized by 
stating that the results of the examination were consistent 
with the results reported in May 1997 and were also 
consistent with all psychiatric examinations completed prior 
to the date of the VA examination.  The examiner found that 
testing demonstrated that there was no physical evidence of 
injury.  At the time of the examination, the veteran failed 
to report or mention any distress or problems related to 
headaches at all.  The examiner found that all evidence 
indicates that the veteran's current impairments were due 
solely to the psychiatric problem secondary to chronic 
schizophrenia.  

The veteran failed to report for VA examination scheduled in 
May 2004 and August 2006.  

The Board finds that the preponderance of the reports of the 
VA examinations indicate that the veteran's primary problems 
are due to his non-service-connected psychiatric disorder.  
The records do indicate, to a certain extent, that the 
veteran might experience memory loss and/or headaches as a 
result of the post-concussion syndrome.  The Board notes that 
the preponderance of the competent evidence of record does 
not indicate that the veteran has problems with memory loss.  
In April 2002, it was noted that the veteran had some 
problems recalling details.  Actual memory loss was not 
diagnosed.  In contrast to this, the examiners who conducted 
the May 1997 VA examination and the September 2002 VA 
examination both specifically found no memory impairment was 
present.  There are references in the reports of VA 
examination to the possible presence of headaches as being 
linked to the service-connected post-concussion syndrome.  No 
actual headache was diagnosed.  The complaints are purely 
subjective.  To the extent that the veteran is alleging he 
has memory impairment and headaches which are not diagnosed 
by health care professionals, the Board finds that this 
symptomatology constitutes purely subjective complaints.  The 
maximum rating for purely subjective complaints is 10 percent 
under Diagnostic Codes 8045-9304.  The Board notes the 
veteran testified at a local RO hearing in June 1996 that the 
primary symptomatology he associated with his post-concussion 
syndrome was headaches and problems with memory loss.  

The veteran's representative has argued that the examiner who 
conducted the April 2002 VA examination opined that it was 
near impossible to separate the veteran's non-service-
connected psychiatric disorder from his service-connected 
post-concussion syndrome.  The Board finds, however, that the 
examiner who conducted the April 2002 VA examination found 
that the veteran's headache was an indication of a residual 
of post-concussion syndrome but that it was more difficult to 
determine to what extent other contributions were made by the 
psychiatric disorder versus the post-concussion syndrome.  
The examiner determined that additional testing was necessary 
to clarify the situation.  The veteran did not, however, 
appear for the testing.  The Board finds that this is not a 
situation where the evaluator was unable to separate out the 
non-service connected symptomatology from the service-
connected symptomatology.  The examiner indicated that 
further testing was required.  When the testing was not 
completed due to the veteran's failure to report, a more 
detailed diagnosis could not be made.  The inability of the 
examiner to make a more detailed finding was the result of 
the veteran's actions and not due to an inability to make the 
determination.  Additionally, the Board finds that the 
preponderance of the other evidence of record in the form of 
the reports of the VA examinations indicates that the veteran 
does not experience any mental disorders due to the service-
connected post-concussion syndrome.  While the examiner who 
conducted the April 2002 VA examination found that the 
service-connected post-concussion syndrome might contribute 
to the veteran's mental problems, the examiners who conducted 
the May 1997 and September 2002 VA examinations both found 
that all of the veteran's symptomatology was due to his non-
service connected mental disorder.  

There is no competent evidence of record demonstrating that 
the service-connected disability is manifested by purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc.  No separate rating 
for a neurological impairment due to the service-connected 
post-concussion syndrome is warranted.  

There is no competent evidence of record demonstrating that 
the veteran has a diagnosis of multi-infarct dementia 
associated with brain trauma. 

The only other evidence which indicates that the veteran 
currently experiences residuals of the post-concussion 
syndrome is the veteran's own allegations and testimony.  As 
a lay person however, the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
residuals of post-concussion syndrome is without probative 
value. 

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's service-connected disability now 
causes or has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization post-service rendering 
impractical the use of the regular schedular standards.  Id.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to an initial rating in 
excess of 10 percent at any time during the appeal period.  
It follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit 
favorable determinations pursuant to 38 U.S.C.A. § 5107(b).  
A staged rating is not warranted at any time during the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for post-concussion syndrome is not warranted.  The appeal is 
denied.  


REMAND

In January 2007, the RO denied service connection for 
schizophrenia.  In March 2003, the veteran's representative 
submitted a statement which the Board has construed as a 
timely notice of disagreement with the denial of service 
connection for schizophrenia.  Under these circumstances, a 
statement of the case should be issued.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board is required to 
remand, rather than refer, this issue.  Id.

Accordingly, the case is REMANDED for the following action:

Take appropriate action pursuant to 38 
C.F.R. § 19.26, including issuance of an 
appropriate statement of the case 
addressing the issue of entitlement to 
service connection for an acquired 
psychiatric disorder.  The veteran and 
his representative should also be advised 
of the need to file a timely substantive 
appeal if the veteran desires to complete 
an appeal as to this issue.  If a timely 
substantive appeal is received, the case 
should be returned to the Board for 
appellate review. 


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


